Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 06/09/2022. 
Claims 1-5, 7-12, 14-18, and 20 are pending in this application. 
Claims 1, 8 and 15 are independent claims. 
Claims 1, 8 and 15 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Benameur (US 2020/0125731 A1) and Bregman (US 2019/0190776 A1).

As per claim 1, Arcese teaches A method for generating virtual appliance products, the method comprising:
obtaining an operating system virtual disk file; (Arcese Fig Block 115 (Base OS virtual disk) and [0016] A host environment 125 can also include a guest operating system preparation site 130 with virtual disks, such as a base operating system virtual disk 115 and a product virtual disk 120 (as illustrated)).
generating a virtual appliance file comprising the configuration file, the operating system virtual disk file, the product-specific disk file (Arcese [0017] A new software component is installed on the virtual management server 110 that is referred to herein as a virtual disk activation manager (VDAM) 135. The virtual disk activation manager 135 is provided to create, in a file repository 145, all the necessary files 150 to create a final image [virtual appliance file] of the virtual appliance that will be distributed to the customer. These files comprise a virtual machine image that will be used to create a base operating system virtual disk of the virtual appliance. Particularly, the files will he used to create a self-activating virtual disk (SAVD) containing the application. For the first creation, the virtual image will contain a virtual disk for the virtual machine base operating system and a SAVD for the application).
distributing the virtual appliance file to a user. (Arcese [0002] Aspects of the present invention relate generally to the installation and upgrade of software distributed as virtual appliances, and more particularly, to the automatic activation of virtual disks containing virtual appliances. [0017] he virtual disk activation manager 135 is provided to create, in a file repository 145, all the necessary files 150 to create a final image of 
the virtual appliance that will be distributed to the customer. and [0034] The just created SAVD product disk can be part of the initial delivery of the virtual appliance image 150 or the SAVD product disk can be created when a new version of the product is distributed to the customers.)
           Arcese does not teach creating a configuration file to include a first reference to the operating system virtual disk file and a second reference to a product-specific disk file.
           However, Lent teaches creating a configuration file to include a first reference to the operating system virtual disk file and a second reference to a product-specific disk file; (Lent [0095] The VM data 315 for a VM may comprise a set of one or more VM files that describes hardware and/or software resources used by the VM.  For example, the set of VM files may comprise a VM configuration file specifying various components that the VM uses, such as an operating system, network adaptor, IP address, hard disks, etc. The set of VM files may also comprise one or more virtual hard disk (VHD) files specifying virtual hard disks that the VM uses (e.g., C, E, F drives)).

        In the combination, the file in Lent would become part of Fig 1, Block 130 (Guest OS preparation site) of Arcese.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lent with the system of Arcese to create a configuration file. One having ordinary skill in the art would have been motivated to use Lent into the system of Arcese for the purpose of deployment of virtual machines in a virtual server environment. (Lent paragraph 02)


Arcese and Lent do not teach an initialization file, wherein the initialization file comprises a script for removing information from the operating system virtual disk file once an operating system associated therewith boots, a booting of the operating system occurring on a deployed virtual appliance.
However, Benameur teaches an initialization file, wherein the initialization file comprises a script for removing information from the operating system virtual disk file once an operating system associated therewith boots, a booting of the operating system occurring on a deployed virtual appliance (Benameur Fig 3 [0026] The container rebuilder 140 may generate the second container image 162 based on the files indicated by the file identifier 130 as necessary for execution of the application. For example, the container rebuilder 140 may receive an indication from the file identifier 130 that Files Al, A2, and A3 are needed and, in response, generate the second container image 162 that includes Files Al, A2, and A3 but doesn't include Files Bl and B2. and  [0037] The process 300 includes, in response to determining that the first particular file of the set of files is necessary for an application and the second particular file of the set of files is not necessary for the application based on execution of the application in the first container instantiated with the first container image, generating a second container image from the first particular file and not from the second particular file (330). For example, the container rebuilder 140 may generate the second container image that includes Files Al, A2, and A3 but does not include Files Bl and B2) see also paragraphs 57 and 58 that mention putting this functionality in programs and scripts). 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Benameur with the system of Arcese and Lent to remove information from disk file. One having ordinary skill in the art would have been motivated to use Benameur into the system of Arcese and Lent for the purpose of reducing vulnerabilities in a container image. (Benameur paragraph 06) 

Arcese and Lent and Benameur do not teach wherein the information is not necessary for operations of the deployed virtual appliance and comprises a programming language library.
However, Bregman teaches wherein the information is not necessary for operations of the deployed virtual appliance and comprises a programming language library (Bregman [0039] In an example, development container 260 in deployment state 270A includes a first application (e.g., a web server) with a first application state (e.g., settings associated with the web server). In the example, a second application (e.g., a data cache) is deployed to development container 260, a software setting (e.g., a memory setting of the web server) is modified on development container 260, and/or a third component (e.g., an unused library for Perl®) is removed from development container 260.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Bregman with the system of Arcese and Lent and Benameur to remove programming language libraries. One having ordinary skill in the art would have been motivated to use Bregman into the system of Arcese and Lent and Benameur for the purpose of providing deployment state based configuration generation. (Bregman paragraph 02)

As to claims 8 and 15, they are rejected based on the same reason as claim 1.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Benameur (US 2020/0125731 A1) and Bregman (US 2019/0190776 A1) and Powell (US 2011/0010714 Al).

As per claim 2, Arcese and Lent and Benameur and Bregman do not teach the operating system virtual disk file comprises a hardened version of an operating system of the operating system virtual disk file.
However, Powell teaches the operating system virtual disk file comprises a hardened version of an operating system of the operating system virtual disk file. (Powell [0039] For example, hardening a scoped, specialized operating system can be simpler and more robust than a general purpose operating system where other drivers and applications can be loaded.  By virtue of isolation from open APIs or application platforms, a media partition can offer a more simplified, potentially measurable and secure environment for content owners, giving greater confidence that the media cannot be easily compromised).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Powell with the system of Arcese and Lent and Benameur and Bregman to implement a hardened version of an operating system. One having ordinary skill in the art would have been motivated to use Powell into the system of Arcese and Lent and Benameur and Bregman for the purpose of enhancing the security of an operating system. 

As to claim 9, it is rejected based on the same reason as claim 2.

Claims 3,10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Benameur (US 2020/0125731 A1) and Bregman (US 2019/0190776 A1) and Powell (US 2011/0010714 Al) and Gorman (US 2006/0010485 A1).

As per claim 3, Arcese and Lent and Benameur and Bregman and Powell do not teach the hardened version of the operating system comprises the operating system, an operating system update, and a compliance file.
However, Gorman teaches the hardened version of the operating system comprises the operating system, an operating system update, and a compliance file. (Gorman [0054] If the computer is a client in step 14, then control is sent to a step 15 where it is determined whether the computer has updated software.  If the computer does not have updated software, then control is sent to a step 18 where the computer is prompted to update its software by the install web site. In step 18, the security software and/or operating system software can be updated to make the computer security compliant.  In some examples, the step of updating the software can include installing a software patch or a software program [compliance file] on the computer).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gorman with the system of Arcese and Lent and Benameur and Bregman and Powell to make a hardened version of an operating system compliant. One having ordinary skill in the art would have been motivated to use Gorman into the system of Arcese and Lent and Benameur and Bregman and Powell for the purpose of providing security to a network of computers.  (Gorman paragraph 03)

As per claim 16, Arcese and Lent and Benameur and Bregman do not teach the operating system virtual disk file comprises a hardened version of an operating system of the operating system virtual disk file.
However, Powell teaches the operating system virtual disk file comprises a hardened version of an operating system of the operating system virtual disk file, (Powell [0039] For example, hardening a scoped, specialized operating system can be simpler and more robust than a general purpose operating system where other drivers and applications can be loaded.  By virtue of isolation from open APIs or application platforms, a media partition can offer a more simplified, potentially measurable and secure environment for content owners, giving greater confidence that the media cannot be easily compromised).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Powell with the system of Arcese and Lent and Benameur and Bregman to implement a hardened version of an operating system. One having ordinary skill in the art would have been motivated to use Powell into the system of Arcese and Lent and Benameur and Bregman for the purpose of enhancing the security of an operating system. 

Arcese and Lent and Benameur and Bregman and Powell do not teach the hardened version of the operating system comprises the operating system, an operating system update, and a compliance file.
However, Gorman teaches the hardened version of the operating system comprises the operating system, an operating system update, and a compliance file. (Gorman [0054] If the computer is a client in step 14, then control is sent to a step 15 where it is determined whether the computer has updated software.  If the computer does not have updated software, then control is sent to a step 18 where the computer is prompted to update its software by the install web site. In step 18, the security software and/or operating system software can be updated to make the computer security compliant.  In some examples, the step of updating the software can include installing a software patch or a software program [compliance file] on the computer)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gorman with the system of Arcese and Lent and Benameur and Bregman and Powell to make a hardened version of an operating system compliant. One having ordinary skill in the art would have been motivated to use Gorman into the system of Arcese and Lent and Benameur and Bregman and Powell for the purpose of providing security to a network of computers.  (Gorman paragraph 03)

As to claim 10, it is rejected based on the same reason as claim 3.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Benameur (US 2020/0125731 A1) and Bregman (US 2019/0190776 A1) and Pearson (US 2018/0113730 A1)

As per claim 4, Arcese and Lent and Benameur and Bregman do not teach wherein the user executes the virtual appliance file to obtain the deployed virtual appliance.
However, Pearson teaches the user executes the virtual appliance file to obtain the deployed virtual appliance. (Pearson [0019] The VM images 118 may be provided to cloud cage deployment service 128, along with a role-to-VM image mapping that maps the VM image 118 to the particular role corresponding to the service that it will execute.  The VM measurements 120 can be provided to cloud cage key service 130, along with a measurement-to-role mapping that maps the particular measurement of the VM image 118 to the role as well.  In addition, a particular trusted execution environment 124-126 that is being used to execute one of the VM images 118 may send cloud cage key service 130 a trusted execution environment identifier that identifies the particular trusted execution environment that will be deploying the VM image 118 represented by the VM image measurement 120).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Pearson with the system of Arcese and Lent and Benameur and Bregman to executing a user appliance file. One having ordinary skill in the art would have been motivated to use Pearson into the system of Arcese and Lent and Benameur and Bregman for the purpose of increasing security with respect to the developed code, that is deployed on a service. (Pearson paragraph 03)

As to claims 11 and 17, they are rejected based on the same reason as claim 4.

Claims 5,7,12,14,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese (US 2012/0054736 A1) in view of Lent (US 2015/0339157 A1) in further view of Benameur (US 2020/0125731 A1) and Bregman (US 2019/0190776 A1) and Shimada (US 2012/0159232 A1)

            As per claim 5, Arcese and Lent and Benameur and Bregman do not teach modifying the configuration file to include a third reference to a data disk file related to the product-specific disk file.
          However, Shimada teaches modifying the configuration file to include a third reference to a data disk file related to the product-specific disk file. (Shimada [0159] When the virtual machine image 118 is executed, a virtual machine image generator 1112 in the virtual machine monitor 110 first reserves a virtual memory area for the virtual machine in a memory 224 of the virtual machine operation server 108, the area being used for the virtual memory 1106 where the OS, programs in the virtual disk 902, and the data referenced by the programs are stored.  At this point, the size of the virtual memory 1106 is determined based on the content of the virtual machine setting definition file 903. and [0301] When the virtual machine monitor 1601 executes the virtual machine image 2213, the virtual machine image generator 2212 in the virtual machine monitor 1601 first reserves an area on the memory 1324 for a virtual memory 2206 where the OS and programs in the virtual disk 2214 and the data referenced by the programs are stored.  In this case, the size of the virtual memory 2206 is determined according to the content of the virtual machine setting definition file 2215).

The examiner does not see this “third reference” being defined in the specification. It will be assumed to be (Fig 2 Block 210 (Data Disk))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shimada with the system of Arcese and Lent and Benameur and Bregman to have a third reference to product specific information. One having ordinary skill in the art would have been motivated to use Shimada into the system of Arcese and Lent and Benameur and Bregman for the purpose of improving availability of such information processing service is a technology of clustering information apparatuses. (Shimada paragraph 02) 

As per claim 7, Lent teaches creating a second configuration file to include a third reference to the operating system virtual disk file (Lent [0095] The VM data 315 for a VM may comprise a set of one or more VM files that describes hardware and/or software resources used by the VM.  For example, the set of VM files may comprise a VM configuration file specifying various components that the VM uses, such as an operating system, network adaptor, IP address, hard disks, etc. The set of VM files may also comprise one or more virtual hard disk (VHD) files specifying virtual hard disks that the VM uses (e.g., C, E, F drives)
Arcese teaches generating a second virtual appliance file comprising the second configuration file, the operating system virtual disk file, and the second product-specific disk file; (Arcese [0017] A new software component is installed on the virtual management server 110 that is referred to herein as a virtual disk activation manager (VDAM) 135. The virtual disk activation manager 135 is provided to create, in a file repository 145, all the necessary files 150 to create a final image [virtual appliance file] of the virtual appliance that will be distributed to the customer. These files comprise a virtual machine image that will be used to create a base operating system virtual disk of the virtual appliance. Particularly, the files will he used to create a self-activating virtual disk (SAVD) containing the application. For the first creation, the virtual image will contain a virtual disk for the virtual machine base operating system and a SAVD for the application).
distributing the second virtual appliance file to a second user. (Arcese [0002] Aspects of the present invention relate generally to the installation and upgrade of software distributed as virtual appliances, and more particularly, to the automatic activation of virtual disks containing virtual appliances. [0017] he virtual disk activation manager 135 is provided to create, in a file repository 145, all the necessary files 150 to create a final image of the virtual appliance that will be distributed to the customer. and [0034] The just created SAVD product disk can be part of the initial delivery of the virtual appliance image 150 or the SAVD product disk can be created when a new version of the product is distributed to the customers.)
Arcese and Lent and Benameur and Bregman do not teach a fourth reference to a second product-specific disk file 
However, Shimada teaches a fourth reference to a second product-specific disk file (Shimada [0159] When the virtual machine image 118 is executed, a virtual machine image generator 1112 in the virtual machine monitor 110 first reserves a virtual memory area for the virtual machine in a memory 224 of the virtual machine operation server 108, the area being used for the virtual memory 1106 where the OS, programs in the virtual disk 902, and the data referenced by the programs are stored.  At this point, the size of the virtual memory 1106 is determined based on the content of the virtual machine setting definition file 903. and [0301] When the virtual machine monitor 1601 executes the virtual machine image 2213, the virtual machine image generator 2212 in the virtual machine monitor 1601 first reserves an area on the memory 1324 for a virtual memory 2206 where the OS and programs in the virtual disk 2214 and the data referenced by the programs are stored.  In this case, the size of the virtual memory 2206 is determined according to the content of the virtual machine setting definition file 2215);

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shimada with the system of Arcese and Lent and Benameur and Bregman to have a reference to product specific information. One having ordinary skill in the art would have been motivated to use Shimada into the system of Arcese and Lent and Benameur and Bregman for the purpose of improving availability of such information processing service is a technology of clustering information apparatuses. (Shimada paragraph 02). 

As to claims 12 and 18, they are rejected based on the same reason as claim 5.
As to claims 14 and 20, they are rejected based on the same reason as claim 7.
Response to Arguments
Applicant's arguments filed on 06/09/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply because of the introduction of new arts by Benameur and Bregman.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196